DETAILED ACTION
	Claims 1, 2, and 4–14 are currently pending in this Office action.  Claim 3 stands canceled.  Claims 7–14 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11–12, filed 02/14/2022, with respect to the rejection(s) of:
Claim 6 under 35 U.S.C. 103 as being unpatentable over Shigematsu et al. (JP 2014-221865 A, machine translation) in view of Nakamura et al. (JP 2002-332345 A, machine translation); and
claims 1–6 under 35 U.S.C. 103 as being unpatentable over Tokuda (JP 10-87800 A, machine translation) in view of Nakamura
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn because Nakamura teaches polyesters, does not expressly teach polyester carbonates, and Par. 4 distinguishes the invention from polycarbonates.  Shigematsu otherwise fails to teach the polystyrene equivalent weight-average molecular weight of the polyester carbonate resin.  The 102(a)(1) anticipation rejections of claims 1–5 over Shigematsu are withdrawn because applicant has narrowed general formulae (1) and (2) in claim 1.  However, upon further consideration, a new ground(s) of rejection is made below.  

Specification
	The previous objection to the abstract of the disclosure is withdrawn in light of the amendment correcting the same.
Claim Rejections - 35 USC § 112
	The previous rejection of claim 2 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigematsu et al. (JP 2014-221865 A, machine translation).
	With respect to claims 1 and 2, Shigematsu teaches a polyester carbonate copolymer containing
units (I), (II), and (III) of the following formulae:

    PNG
    media_image1.png
    322
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    365
    media_image2.png
    Greyscale

The polyester carbonate is more particularly produced by reacting a diol component with a carbonate precursor, where the diol includes glycols of formulae (V) and (VI):
(V)

    PNG
    media_image3.png
    182
    401
    media_image3.png
    Greyscale

(VI) 

    PNG
    media_image4.png
    164
    407
    media_image4.png
    Greyscale

In an exemplary embodiment, (VI) is 9,9,-bis[4-(2-hydroxyethoxy)phenyl]fluorene. Claim 4, [0002], Examples 1–5.  Claim 3 specifies that the unit of Formula III is derived from terephthalic acid.  The copolymer is further prepared from a carbonate precursor, such as diphenyl carbonate, and a dicarboxylic acid. [0057], [0059].  Shigematsu teaches a structural unit of formula (I) where R1–R8 are H and Y is a single bond, such as 1,1’-bi-2-naphthol as structural unit of formula (I) (n is 0).  Claims 5 and 7; [0023]; Examples 1–5.  The broader disclosure however teaches that in formula (I) and (IV), n is 0 to 10 and X is a C2 to C8 alkylene group, C5 to C12 cycloalkylene group, or C6 to C20 arylene group.  Claim 1.
	Shigematsu differs from present claim 1 because, while it teaches a polyester carbonate having a structural derived from formula (V) therein, it only teaches a genus that encompasses the species of general formula (1) of amended present claim 1.
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  In this case, the broader disclosure of Shigematsu teaches a polyester carbonate derived from a unit (IV) therein where Y is a single bond, n is a non-zero integer, and X is a C2 to C8 alkylene group, C5 to C12 cycloalkylene group, or C6 to C20 arylene group.  Moreover, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  While Shigematsu exemplifies 1,1’-bi-2-naphthol as structural unit of formula (I), claimed general formula (1) differs only by the presence of an ethylene oxide group between the each napthyl and hydroxyl group.  Presently claimed general formula (1) corresponds to formula (V) of Shigematsu where Y is a single bond, n is 1, and X is a C2 alkylene group.  Shigematsu explains that the structure of general formula (I) imparts low birefringence because the rings of the naphthyl ring are sterically hindered from one another.  [0024].  One of ordinary skill in the art would have reasonably expected that a polyester carbonate resin prepared from Shigematsu’s naphthol compound would possess substantially similar low birefringence properties to the claimed polyester carbonate resin
	Given that Shigematsu’s broader discloses encompasses and that 1,1’-binaphthol is structurally similar to the structural unit of general formula (I), a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a to prepare a polyester carbonate resin having low birefringence by selecting a compound of generally formula (1).
	With respect to claim 4, given 100 mol% of units, the ratio of unit (I) to (II) and (III) is 2:98 to
50:50, wherein the ratio of (II) to (III) is 98:2 to 10:90. Id. at claim 1. This corresponds to a content of
about 96 to 5 mol% of presently claimed unit (1); and 2 to 50 mol% of presently claimed unit (2).
	With respect to claim 5, Shigematsu at claim 8 specifies that its resin has a refractive index of
1.640 to 1.665.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The previous prior art rejections over claim 6 are withdrawn for the reasons discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763